          Case 1:20-cv-01070-PJK-JHR Document 47 Filed 06/09/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO



    BRENDA CHICHARELLO,

             Plaintiff,

    vs.

    U.S. Department of the Interior; Secretary
    of Indian Affairs, Sally Jewel; Director of
    Bureau of Indian Affairs, Bryan Rice;                No. 1:20-cv-01070-PJK-JHR
    Director of Indian Education, Tony
    Dearman; Navajo Nation Department of
    Diné Education, Superintendent of
    Schools, Dr. Patricia Gonnie; Gallup
    McKinley County School,
    Superintendent, Mike Hyatt,

            Defendants.


                          MEMORANDUM OPINION AND ORDER



          THIS MATTER is before the court on the Federal Defendants’ (United States

Department of the Interior; 1 Secretary of the Interior, Deb Haaland; Director of the

Bureau of Indian Affairs, Darryl LaCounte; and Director of the Bureau of Indian

Education, Tony Dearman) 2 Motion to Dismiss the claims against them under Fed. R.


1
  Plaintiff’s Amended Complaint filed without leave of court drops the Department of the
Interior as a defendant.
2
 Pursuant to Fed. R. Civ. P. 25(d), Deb Haaland has been substituted for her predecessor,
Sally Jewell, and Darryl LaCounte has been substituted for his predecessor, Bryan Rice.
      Case 1:20-cv-01070-PJK-JHR Document 47 Filed 06/09/21 Page 2 of 7




Civ. P. 12(b)(1) and 12(b)(6) filed April 30, 2021 (ECF No. 34). 3 The court finds that the

Federal Defendant’s Motion to Dismiss is well-taken and should be granted.

                                            Background

       This case arises from Plaintiff Brenda Chicharello’s removal from the Indian

Education Committee (“IEC”) for the Tobe Turpen Elementary School in Gallup, New

Mexico, allegedly in violation of her civil rights. The Johnson-O’Malley Act (“JOM”)

entitles states, school districts, and tribal organizations that serve Indian students to apply

for contracts to fund programs designed to meet the specific educational needs of

American Indian and Alaska Native students. 25 U.S.C. § 5342. The Act also authorizes

IECs, sometimes called Indian Parent Committees or IPCs, to partner with schools and

school districts that receive JOM funding in order to develop and implement these

supplemental educational programs. 25 U.S.C. § 5346.

       Plaintiff was a member of the Tobe Turpen Elementary School IEC for several



3
  Plaintiff’s Motion to Permit Amendment filed May 21, 2021 (ECF No. 40) remains
pending. At the May 27, 2021 status conference, the court noted that the motion was
deficient under D.N.M. LR-Cv. 15.1 because it did not include a proposed amended
complaint. In view of the federal policy favoring amendment, see Bylin v. Billings, 568
F.3d 1224, 1229 (10th Cir. 2009), the court allowed Plaintiff until June 3, 2021 to file a
proper motion accompanied by a proposed amended complaint. ECF No. 44. The court
withheld ruling on the Federal Defendants’ Motion to Dismiss in the interim. On June 3,
2021, Plaintiff filed an “Amended Complaint,” ECF No. 45, notwithstanding that leave of
court would be required to do so. Fed. R. Civ. P. 15(a)(2). Plaintiff’s original Motion to
Permit Amendment acknowledged that the pro se complaint failed to adequately state a
claim against the Federal Defendants. ECF No. 40 at 1. Even had it been properly filed,
the Amended Complaint does not cure the issues discussed in this order with respect to
the claims against the Federal Defendants.
                                             -2-
      Case 1:20-cv-01070-PJK-JHR Document 47 Filed 06/09/21 Page 3 of 7




years. In an October 2017 meeting, the IEC voted in favor of her removal. Relevant

here, Plaintiff sought assistance from Director Tony Dearman and Program Specialist

Angela Barnett of the Bureau of Indian Education in remedying her allegedly illegal

removal from the IEC. Ms. Barnett informed Plaintiff that the Bureau of Indian Affairs

and Bureau of Indian Education do not get involved in IEC decisions and that her only

recourse was through the IEC’s grievance procedures or the Tribe’s Education

Department.

       On October 16, 2020, Plaintiff filed a pro se civil rights complaint against various

Navajo Nation, federal, and county officials, seeking $170,000 in damages. ECF No. 1.

The court granted the Navajo Nation Defendants’ motion to dismiss on May 11, 2021.

ECF No. 35. The Federal Defendants moved to dismiss the claims against them on April

30, 2021. ECF No. 34.

                                            Discussion

       The Federal Defendants move to dismiss the claims against them under Rules

12(b)(1) and 12(b)(6), arguing that Plaintiff fails to state a claim under 42 U.S.C. § 1983

and fails to establish subject matter jurisdiction because her claims are barred by

sovereign immunity.

       A. Failure to State a Claim

       Section 1983 provides a remedy against state actors who violate a person’s federal

rights while acting under state authority. Big Cats of Serenity Springs, Inc. v. Rhodes,

843 F.3d 853, 869 (10th Cir. 2016). It does not permit similar claims against federal
                                            -3-
       Case 1:20-cv-01070-PJK-JHR Document 47 Filed 06/09/21 Page 4 of 7




officials. Ziglar v. Abbasi, 137 S. Ct. 1843, 1854 (2017). It also does not authorize suits

against federal agencies. Jachetta v. United States, 653 F.3d 898, 908 (9th Cir. 2011);

D’Addabbo v. Obama, 530 F. App’x 828, 829 (10th Cir. 2013) (unpublished). Therefore,

to the extent Plaintiff alleges a § 1983 claim against the Federal Defendants, Plaintiff

fails to state a claim for which relief can be granted.

       To the extent Plaintiff’s complaint can be construed to raise Bivens claims against

the Federal Defendants, 4 the complaint still fails to state a claim. A Bivens action

permits a plaintiff to seek damages for unconstitutional conduct by federal officials. Big

Cats, 843 F.3d at 858. This action is “the federal analog” to Section 1983 suits against

state officials. Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009) (citation omitted). Like

Section 1983 claims, Bivens claims cannot be brought against federal agencies. Smith v.

United States, 561 F.3d 1090, 1099 (10th Cir. 2009). Moreover, Bivens claims can only

be asserted against federal officials in their individual, rather than official, capacities. Id.

       Assuming Plaintiff has named the federal officials in their individual capacities,

Plaintiff’s allegations do not support a Bivens claim. As the Supreme Court made clear

in Ziglar, Bivens actions are generally limited to the claims the Court has recognized in

the past. 137 S. Ct. at 1860. These do not include the types of claims Plaintiff raises in

the complaint regarding federal officials’ failure to intervene in IEC matters. See id.

Indeed, Bivens actions are “not ‘a proper vehicle for altering an entity’s policy.’” Id.


4
 The Amended Complaint filed without leave of court invokes Bivens expressly. ECF
No. 45 at 1.
                                              -4-
      Case 1:20-cv-01070-PJK-JHR Document 47 Filed 06/09/21 Page 5 of 7




(citation omitted).

       Moreover, Plaintiff has failed to allege that any of the individual federal

defendants engaged in conduct that violated the Constitution. In order to state a Bivens

claim, the complaint must “identify specific actions taken by particular defendants” that

violated Plaintiff’s constitutional rights. Tonkovich v. Kan. Bd. of Regents, 159 F.3d

504, 532 (10th Cir. 1998). The complaint contains no allegations regarding Secretary

Haaland or Director Rice. As to Director Dearman and Program Specialist Barnett, the

complaint simply alleges that they informed Plaintiff they were unable to intervene in

matters regarding the IEC. ECF No. 1 at 6; ECF No. 45 at 7. Plaintiff does not allege

that these defendants violated her constitutional rights, nor does she make allegations that

could support such a claim. Accordingly, she has failed to state a Bivens claim against

any of the Federal Defendants.

       B. Subject Matter Jurisdiction

       Based on the complaint, it appears that Plaintiff intended to name the individual

federal defendants in their official capacity, as all the allegations in the complaint that

relate to the Federal Defendants involve actions taken “in their official capacity as agents

of the United States.” See Atkinson v. O’Neill, 867 F.2d 589, 590 (10th Cir. 1989).

Actions against federal agencies and federal officials in their official capacities are in fact

suits against the United States. Id. Absent an applicable waiver of sovereign immunity,

such suits are barred by sovereign immunity and courts lack jurisdiction over them. Iowa

Tribe of Kansas & Nebraska v. Salazar, 607 F.3d 1225, 1232 (10th Cir. 2010).
                                             -5-
      Case 1:20-cv-01070-PJK-JHR Document 47 Filed 06/09/21 Page 6 of 7




       Plaintiff does not identify any specific waiver of sovereign immunity applicable to

the claims involving these defendants but invokes jurisdiction pursuant to 28 U.S.C.

§ 1343(a)(3) and 42 U.S.C. § 1983. 5 However, neither jurisdictional statutes nor the

existence of constitutional tort claims amount to a waiver of sovereign immunity.

Lonsdale v. United States, 919 F.2d 1440, 1443–44 (10th Cir. 1990); Affiliated Prof’l

Home Health Care Agency v. Shalala, 164 F.3d 282, 286 (5th Cir. 1999). Nor do the

limited waivers of sovereign immunity in the Administrative Procedure Act (APA) or the

Federal Tort Claims Act (FTCA) provide this court jurisdiction. Plaintiff references the

APA in her pro se complaint. ECF No. 1 at 4. However, the APA waives sovereign

immunity only with respect to claims that do not seek money damages, as Plaintiff does

here. Franklin Sav. Corp. v. United States, 180 F.3d 1124, 1140 (10th Cir. 1999). And

the FTCA does not waive sovereign immunity for the constitutional tort claims Plaintiff

asserts. See F.D.I.C. v. Meyer, 510 U.S. 471, 478 (1994). Therefore, to the extent

Plaintiff asserts claims against the Federal Defendants in their official capacities, such

claims are barred by sovereign immunity and the court therefore lacks subject matter

jurisdiction over them.

       NOW, THEREFORE, IT IS ORDERED that the Federal Defendants’ Motion to

Dismiss filed April 30, 2021 (ECF No. 34), is granted and the claims against them are

dismissed without prejudice.


5
 The Amended Complaint also invokes jurisdiction pursuant to Bivens v. Six Unknown
Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). ECF No. 45 at 1.
                                             -6-
      Case 1:20-cv-01070-PJK-JHR Document 47 Filed 06/09/21 Page 7 of 7




      DATED this 9th day of June 2021 at Santa Fe, New Mexico.

                                               /s/ Paul Kelly, Jr.
                                               United States Circuit Judge
                                               Sitting by Designation

Counsel:

Christine Hyojin Lyman, Assistant U.S. Attorney and Fred J. Federici, Acting United
States Attorney, Albuquerque, NM for the Federal Defendants.

David R. Jordan, Law Offices of David R. Jordan, P.C., Gallup, New Mexico for
Plaintiff.




                                         -7-
